Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 1 of 25 PageID #: 8




                                 EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 2 of 25 PageID #: 9




                                 EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 3 of 25 PageID #: 10




                                  EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 4 of 25 PageID #: 11




                                  EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 5 of 25 PageID #: 12




                                  EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 6 of 25 PageID #: 13




                                  EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 7 of 25 PageID #: 14




                                  EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 8 of 25 PageID #: 15




                                  EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document  1-1 Filed 02/24/21
                            73C01 -2006-PL-00001 8      Page 9 of 25 PageIDFiled:
                                                                             #: 166/1/2020 9:27 AM
                                                                                                                                           Clerk
                                                     Shelby Circuit Court                                                 Shelby County, Indiana




                                             STATE OF INDIANA
                                       IN THE SHELBY COUNTY COURT



  VIKING LAMB LLC, AND VIKING
  GENETICS LLC,

     PLAINTIFFS,

     V.                                                         CAUSE NO.

  PURINA MILLS LLC AND HARVEST LAND
  CO-OP INC.,

    DEFENDANTS.


                                                      COMPLAINT

          Plaintiffs   Viking    Lamb LLC and Viking Genetics                (collectively “Viking") for its


 complaint against Purina Mills LLC (“Purina") and Harvest Land Co-op                             Inc.   (“Harvest


 Land"), state as follows:


                                 THE PARTIES, JURISDICTION, AND VENUE

          1.       Viking   Lamb LLC     is   an Indiana limited           liability   company with      its   principal


 place 0f business in Morristown, Indiana.


          2.       Viking Genetics LLC         is   an Indiana limited        liability   company with         its   principal


 place 0f business in Morristown, Indiana.


          3.       Purina   is   a Delaware limited liability          company with        its   corporate


 headquarters in Gray Summit, Missouri. Purina has                     its   principal office in    Arden       Hills,



 Minnesota. Purina       sells livestock      feed at various retail outlets in Indiana and elsewhere.


 Purina   is   a subsidiary 0f    Land O’Lakes,       Inc.,   which   is   incorporated in Minnesota.




                                                      EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 10 of 25 PageID #: 17




         4.          Harvest Land        is   an Indiana corporation with           its   principal place 0f business in


  Richmond, Indiana.

         5.          The Court has       jurisdiction       under Indiana Rule of Trial Procedure 4.4(a)

  because Purina and Harvest Land conducted business                         in Indiana,         caused injury         in Indiana,


  and regularly conduct and            solicit   business in Indiana. Harvest Land                  is   an Indiana

  corporation.


         6.          Venue     is   preferred in this Court under Trial Rule 75 because Viking’s place 0f


  business    is   Shelby County. Ind.        R. Trial P.   75 (A) (10).

                                                             FACTS

         7.          Viking breeds, raises, and           sells   premier sheep for restaurants,                 retail,   show

  lambs, and breeding stock.


         8.          Purina manufactures and              sells   sheep and lamb feed.

         9.          Harvest Land        sells   Purina brand sheep and lamb feed.


         10.         Viking purchased 10 tons 0f Purina               20% lamb          creep feed (the “Feed”) from


  Harvest Land between December 2019 and January 2020.


         11.         Viking offered the Feed to           its   sheep following the Feed labels and

  instructions.


         12.         After Viking began using the Feed,              many sheep           fell   sick    and   died.


         13.         Affected sheep lost weight and               were   lethargic.     They had          difficulty   standing


  up and walking. Their wool grew                in   patchy 0r not at     all.   The   affected sheep’s         immune

  systems were impacted. The affected sheep died a few days after                                first   showing symptoms.

         14.         Viking had the Feed tested. The Feed contained large pellets which were not


  approved lamb        feed.   Sample     results confirmed the large pellets                were        likely cattle feed.




                                                         EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 11 of 25 PageID #: 18




         15.       Sheep are sensitive to minerals, nutrients, and additives found                          in cattle feed.


         16.       Viking’s sheep       fell   sick   and died because 0f the Feed.

         17.       Viking has suffered damages because of the Feed, including but not limited t0


  sick, dying,   and dead sheep; sheep which had                  t0   be sold to slaughter barns for below

  market value; sheep       sales     which had       to   be refunded because of illness;         lost profits;


  veterinarian    bills; lost   breeding ability and opportunity; lost genetics; lost reputation; lost

  customers; and other consequential damages.


         18.       Viking   first   informed Purina and Harvest Land of its damages and the

  problems with the Feed         in   January 2020. Purina and Harvest Land have refused t0 address

  these problems.


                                                CLAIM I — NEGLIGENCE

         19.       Viking incorporates the paragraphs above as                    if   fully   repeated here.


         20.       The Defendants had            a duty to provide safe Feed to their customers.


         21.       The Defendants breached that duty by manufacturing and                            selling   Feed with

  unsafe levels of minerals, nutrients, and other additives.


         22.       The Defendants’ actions proximately caused damage                           to Viking.


         23.       Viking suffered damages because of the Defendants’ actions.


                                         CLAIM        II   —   NEGLIGENCE PER SE

         24.       Viking incorporates the paragraphs above as                    if   fully   repeated here.


         25.       A commercial feed must be accompanied by a label including identifying

  information about the feed, including quantity, product and brand name, guaranteed


  analysis, ingredient    names, mailing address of manufacturer, directions for use, and

  precautionary statements. Ind. Code §15-19-7-26.




                                                           EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 12 of 25 PageID #: 19




         26.         Misbranding the label 0r adulterating the feed                is    forbidden by statute.         Id. at



  §§15-19-7-28; 15-19-7-29; 15-19-7-40.


         27.         The   State Chemist has promulgated rules regarding the labeling,


  manufacturing, and distributing of animal feed. See 355 IAC                      6.



         28.         Animal   feed, its labeling,        and   its   intended use must be suitable for the


  intended purpose of the product. 355 IAC 6-1-5.


         29.         The   labels   must be adequate           to enable safe   and     effective use.       355 IAC   6-1-7.


         30.         Indiana law requires animal feed and supplement labels t0 be accurate. See


  Indiana Code § 15-19-7; 355 IAC           6.



         31.         The Feed   labels   were    inaccurate.


         32.         The Defendants’     failure to accurately label the           Feed constitutes a Violation of

  Indiana labeling law.


         33.         The Defendants were negligent per                  se.



         34.         The Defendants’ negligence proximately caused damage                            to Viking.


         35.         The Defendants are      liable t0 Viking for Viking's              damages.

                                        CLAIM      III   —   PRODUCT LIABILITY

         36.         Viking incorporates the paragraphs above as                  if   fully   repeated here.


         37.         A person who      sells, leases,        or otherwise puts into the stream of commerce


  any product in a defective condition unreasonably dangerous                           to   any user or consumer 0r to

  the user’s 0r consumer’s property           is   subject t0 liability for physical            harm caused by that

  product to the user or consumer or t0 the user's or consumer's property                              if:   (1) that user or


  consumer     is   in the class of persons that the seller should              reasonably foresee as being

  subject t0 the     harm caused by the      defective condition; (2) the seller                is   engaged    in the




                                                         EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 13 of 25 PageID #: 20




  business of selling the product; and (3) the product                 is    expected to and does reach the user


  or   consumer without substantial           alteration in the condition in         which the product             is   sold   by

  the person sought to be held liable under this                article. Ind.   Code § 34-20-2-1.

            38.    A product is in a defective condition             if,   at the time   it is   conveyed       to a buyer,     it



  is   in a condition “not   contemplated by reasonable persons among those considered

  expected users 0r consumers 0f the product" and,                   it is   in a condition that will       be

  “unreasonably dangerous" to the expected user or consumer                        when used in reasonably

  expectable ways of handling or consumption." Ind. Code § 34-20-4-1.


            39.    A product is also      defective     if   the manufacturer      fails   t0 properly      package or

  label the product to give reasonable           warnings of danger about the product; or give

  reasonably complete instructions on proper use of the product. Ind. Code § 34-20-4—2.

            40.    A manufacturer is strictly liable under the                 Indiana Product Liability Act when


  the manufacturer puts a product into the stream of commerce without reasonable,


  adequate warnings thereby leaving             it   in a condition    unreasonably dangerous t0 any user,                      if



  such warnings could have been given in the exercise of reasonable diligence.

            41.    Viking    is   a user 0r   consumer       in the class of    persons that the Defendants

  should reasonably foresee as being subject t0 the harm caused by the defective condition 0f

  the Feed.


            42.    The Defendants are engaged                in the business 0f selling          lamb   feed.


            43.    The Defendants are          in the business of selling the        Feed purchased by Viking.

            44.    The Feed was expected t0 and did reach Viking without substantial                               alteration


  in the condition in   which the Feed was sold by Defendants.

            45.    The Feed was defective and unreasonably dangerous.



                                                      EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 14 of 25 PageID #: 21




           46.     The defective condition existed      at the time the    Feed    left   the Defendants’


  control.


           47.     The Feed’s defective condition was a proximate cause 0f Viking’s               injuries.


           48.     The Defendants put the Feed        into the stream of   commerce without

  reasonable, adequate warnings thereby leaving the Feed in a condition unreasonably


  dangerous to any user.

           49.     The Defendants    failed to properly   package or label the Feed to give

  reasonable warnings 0f danger about the Feed.


           50.     The Defendants    failed to give   reasonably complete instructions on proper

  use of the Feed.


           51.     For the reasons stated above, Defendants are liable t0 Viking under the


  Indiana Product Liability Act.


                 CLAIM IV — BREACH OF IMPLIED WARRANTY 0F MERCHANTABILITY

           52.     Viking incorporates the paragraphs above as        if   fully   repeated here.


           53.     There was an implied warranty 0f merchantability for the Feed.

           54.     Defendants are merchants of lamb feed.

           55.     Defendants breached the implied warranty of merchantability for the Feed.

  Ind.   Code § 26-1-2-314.

           56.     Viking notified Defendants of their breach on or about January 15, 2020.


           57.     All conditions   precedent for this claim have occurred.

           58.     Viking suffered damages because of the Defendants’ breach.


   CLAIM V — BREACH 0F IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

           59.     Viking incorporates the paragraphs above as        if   fully   repeated here.




                                              EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 15 of 25 PageID #: 22




          60.       The Defendants had reason          to    know the        particular purpose for       which the

  Feed was required, namely that the Feed would be offered to lambs.

          61.       Viking relied on Defendants’            skill   or judgment t0 select or furnish suitable


  feed.


          62.       There was an implied warranty that the Feed was                   fit   for the particular


  purpose.


          63.       Defendants breached the implied warranty of fitness for a particular purpose

  for the Feed. See Ind.    Code § 26-1-2-315.

          64.       Viking notified Defendants of the breach 0n or about January 15, 2020.


          65.       A11 conditions   precedent for this claim have occurred.

          66.       Viking suffered damages because of Defendants’ breach.


                                                PRAYER FOR RELIEF

          Wherefore, Viking requests this Court enter judgment against Purina and Harvest

  Land and      in Viking’s favor, including:


          (a)   Awarding Viking damages         for Defendants’ negligence            and negligence per         se;



          (b) Awarding Viking        damages    for   its   sheep which grew sick and/or died because 0f

                Defendants’ actions;


          (c)   Awarding Viking reputational damages caused by Defendants’                        actions;


          (d) Awarding Viking consequential             damages caused by Defendants’                actions;


          (e)   Awarding Viking damages because of Defendants’ breach of warranties;

          (f)   Awarding Viking pre-judgment           interest        on the amount owed       to   it   by Defendants;

          (g)   Awarding Viking attorneys’       fees       and     costs;   and

          (h) Awarding     all   other just and proper         relief.




                                                 EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 16 of 25 PageID #: 23




                                                    URY DEMAND

       Viking   demands   a jury trial for   all   counts so triable.




                                                           Respectfully submitted:


                                                            [sz Brianna   |.   Schroeder
                                                           Todd I.   Ianzen, Atty. No. 23615-49
                                                           Brianna ]. Schroeder, Atty. No. 28772-64
                                                           Ianzen Agricultural Law LLC
                                                           8425 Keystone Crossing Suite 111
                                                           Indianapolis, Indiana     46240
                                                           (317) 855-9920
                                                           janzen@aglaw.us
                                                           schroeder@aglawus




                                              EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 17 of 25 PageID  #:6/1245/2020 3:39 PM
                                                                         Filed:
                                                                                                                             Judge, Circuit Court
                                                                                                                          Shelby County, Indiana




                                                STATE OF INDIANA
                                          IN THE SHELBY COUNTY COURT



      VIKING LAMB LLC, AND VIKING
      GENETICS LLC,

        PLAINTIFFS,

        V.                                                       CAUSE NO. 73C01-2006-PL-000018

      PURINA ANIMAL NUTRITION LLC AND
      HARVEST LAND CO-OP INC.,

       DEFENDANTS.


                                           FIRST AMENDED COMPLAINT

              Plaintiffs   Viking   Lamb LLC and Viking Genetics        (collectively “Viking") for its


  amended complaint against Purina Animal                    Nutrition LLC (“Purina")1 and Harvest Land C0-


  op   Inc.   (“Harvest Land"), state as follows:


                                    THE PARTIES, JURISDICTION, AND VENUE

              1.     Viking    Lamb LLC     is   an Indiana limited   liability   company with           its   principal


  place 0f business in Morristown, Indiana.


              2.     Viking Genetics LLC          is   an Indiana limited   liability   company with           its   principal


  place 0f business in Morristown, Indiana.


              3.      Purina   is   a Delaware limited liability     company with            its   corporate principal


  place 0f business in in       Arden    Hills,   Minnesota. Purina    sells livestock         feed at various retail




  1
      Viking   initially   named    a different Purina entity as defendant in this matter.                Upon
  discussion with counsel for Purina Animal Nutrition LLC, Viking                       is   amending      its   complaint
  to   name the proper corporate Purina                entity.



                                                         EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 18 of 25 PageID #: 25




  outlets in Indiana     and elsewhere. Purina            is   a subsidiary of Land O'Lakes,             Inc.,   which   is



  incorporated in Minnesota.


         4.          Harvest Land      is   an Indiana corporation with           its   principal place 0f business in


  Richmond, Indiana.

         5.          The Court has     jurisdiction       under Indiana Rule of Trial Procedure 4.4(a)

  because Purina and Harvest Land conducted business                       in Indiana,         caused injury in Indiana,

  and regularly conduct and          solicit   business in Indiana. Harvest Land                  is   an Indiana

  corporation.


         6.          Venue   is   preferred in this Court under Trial Rule 75 because Viking’s place 0f


  business    is   Shelby County. Ind.      R. Trial P.   75 (A) (10).

                                                               FACTS

         7.          Viking breeds, raises, and         sells    premier sheep for restaurants,                retail,   show

  lambs, and breeding stock.


         8.          Purina manufactures and            sells   sheep and lamb feed.

         9.          Harvest Land      sells   Purina brand sheep and lamb feed.


         10.         Viking purchased 10 tons of Purina                20% lamb       creep feed (the “Feed") from


  Harvest Land between December 2019 and January 2020.

         11.         Viking offered the Feed to         its    sheep following the Feed labels and

  instructions.


         12.         After Viking began using the Feed,             many sheep          fell   sick    and   died.


         13.         Affected sheep lost weight and              were   lethargic.    They had         difficulty    standing


  up and walking. Their wool grew              in   patchy or not at     all.   The   affected sheep’s         immune

  systems were impacted. The affected sheep died a few days after                              first   showing symptoms.




                                                       EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 19 of 25 PageID #: 26




         14.       Viking had the Feed tested. The Feed contained large pellets which were not


  approved lamb      feed.   Sample     results confirmed the large pellets              were    likely cattle feed.


         15.       Sheep are sensitive to minerals, nutrients, and additives found                          in cattle feed.


         16.       Viking’s sheep       fell   sick   and died because 0f the Feed.

         17.       Viking has suffered damages because of the Feed, including but not limited t0


  sick, dying,   and dead sheep; sheep which had                  t0   be sold to slaughter barns for below

  market value; sheep        sales    which had       to   be refunded because of illness;         lost profits;


  veterinarian    bills; lost   breeding ability and opportunity; lost genetics; lost reputation; lost

  customers; and other consequential damages.


         18.       Viking    first   informed Purina and Harvest Land of its damages and the

  problems with the Feed         in   January 2020. Purina and Harvest Land have refused t0 address

  these problems.


                                                CLAIM I — NEGLIGENCE

         19.       Viking incorporates the paragraphs above as                    if   fully   repeated here.


         20.       The Defendants had            a duty to provide safe Feed to their customers.


         21.       The Defendants breached that duty by manufacturing and                            selling   Feed with

  unsafe levels of minerals, nutrients, and other additives.


         22.       The Defendants’ actions proximately caused damage                           to Viking.


         23.       Viking suffered damages because of the Defendants’ actions.


                                         CLAIM        II   —   NEGLIGENCE PER SE

         24.       Viking incorporates the paragraphs above as                    if   fully   repeated here.


         25.       A commercial feed must be accompanied by a label including identifying

  information about the feed, including quantity, product and brand name, guaranteed




                                                           EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 20 of 25 PageID #: 27




  analysis, ingredient   names, mailing address of manufacturer, directions for use, and

  precautionary statements. Ind. Code §15-19-7-26.


         26.    Misbranding the label 0r adulterating the feed                is    forbidden by statute.       Id. at



  §§15-19-7-28; 15-19-7-29; 15-19-7-40.


         27.    The   State Chemist has promulgated rules regarding the labeling,


  manufacturing, and distributing of animal feed. See 355 IAC                 6.



         28.    Animal    feed, its labeling,       and   its   intended use must be suitable for the


  intended purpose of the product. 355 IAC 6-1-5.

         29.    The   labels   must be adequate           to enable safe   and     effective use.     355 IAC   6-1-7.


         30.    Indiana law requires animal feed and supplement labels t0 be accurate. See


  Indiana Code § 15-19-7; 355 IAC      6.



         31.    The Feed    labels   were   inaccurate.


         32.    The Defendants’      failure to accurately label the          Feed constitutes a violation 0f

  Indiana labeling law.


         33.    The Defendants were negligent per                  se.



         34.    The Defendants’ negligence proximately caused damage                          to Viking.


         35.    The Defendants are      liable to Viking for Viking’s              damages.

                                   CLAIM      III   —   PRODUCT LIABILITY

         36.    Viking incorporates the paragraphs above as                  if   fully   repeated here.


         37.    A person who      sells, leases,        or otherwise puts into the stream of commerce


  any product in a defective condition unreasonably dangerous                      to   any user or consumer 0r to

  the user’s or consumer’s property      is   subject to liability for physical            harm caused by that

  product to the user or consumer or t0 the user's or consumer's property                       if:   (1) that user or




                                                    EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 21 of 25 PageID #: 28




  consumer        is   in the class 0f persons that the seller should               reasonably foresee as being

  subject t0 the        harm caused by the         defective condition; (2) the seller               is   engaged   in the


  business of selling the product; and (3) the product                     is    expected to and does reach the user


  or   consumer without substantial               alteration in the condition in         which the product             is   sold   by

  the person sought to be held liable under this                    article. Ind.   Code § 34-20-2-1.

            38.         A product is in a defective condition            if,   at the time   it is   conveyed       to a buyer,     it



  is   in a condition “not       contemplated by reasonable persons among those considered

  expected users 0r consumers 0f the product" and,                       it is   in a condition that will       be

  "unreasonably dangerous" to the expected user or consumer                            when used in reasonably

  expectable ways of handling or consumption." Ind. Code § 34-20-4-1.


            39.         A product is also     defective     if   the manufacturer      fails   t0 properly      package or

  label the product to give reasonable               warnings 0f danger about the product; 0r give

  reasonably complete instructions on proper use 0f the product. Ind. Code § 34-20-4—2.

            40.         A manufacturer is strictly liable under the                Indiana Product Liability Act when


  the manufacturer puts a product into the stream of commerce without reasonable,


  adequate warnings thereby leaving                 it   in a condition    unreasonably dangerous t0 any user,                      if



  such warnings could have been given in the exercise 0f reasonable diligence.

            41.         Viking   is   a user 0r   consumer       in the class of    persons that the Defendants

  should reasonably foresee as being subject t0 the harm caused by the defective condition 0f

  the Feed.


            42.         The Defendants are engaged               in the business 0f selling          lamb   feed.


            43.         The Defendants are         in the business of selling the        Feed purchased by Viking.




                                                          EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 22 of 25 PageID #: 29




           44.     The Feed was expected t0 and did reach Viking without substantial                 alteration


  in the condition in   which the Feed was sold by Defendants.

           45.     The Feed was defective and unreasonably dangerous.

           46.     The defective condition existed      at the time the    Feed    left   the Defendants’


  control.


           47.     The Feed’s defective condition was a proximate cause of Viking’s               injuries.


           48.     The Defendants put the Feed        into the stream of   commerce without

  reasonable, adequate warnings thereby leaving the Feed in a condition unreasonably


  dangerous to any user.

           49.     The Defendants    failed to properly   package or label the Feed to give

  reasonable warnings 0f danger about the Feed.


           50.     The Defendants    failed to give   reasonably complete instructions on proper

  use ofthe Feed.


           51.     For the reasons stated above, Defendants are liable t0 Viking under the

  Indiana Product Liability Act.


                 CLAIM IV — BREACH OF IMPLIED WARRANTY 0F MERCHANTABILITY

           52.     Viking incorporates the paragraphs above as        if   fully   repeated here.


           53.     There was an implied warranty 0f merchantability for the Feed.

           54.     Defendants are merchants of lamb feed.

           55.     Defendants breached the implied warranty of merchantability for the Feed.

  Ind.   Code § 26-1-2-314.

           56.     Viking notified Defendants of their breach 0n or about January 15, 2020.


           57.     A11 conditions   precedent for this claim have occurred.




                                              EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 23 of 25 PageID #: 30




          58.       Viking suffered damages because of the Defendants’ breach.


   CLAIM V — BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

          59.       Viking incorporates the paragraphs above as                if   fully   repeated here.


          60.       The Defendants had reason          to    know the     particular purpose for       which the

  Feed was required, namely that the Feed would be offered t0 lambs.

          61.       Viking relied on Defendants’            skill   or judgment t0 select 0r furnish suitable


  feed.


          62.       There was an implied warranty that the Feed was                    fit   for the particular


  purpose.


          63.       Defendants breached the implied warranty of fitness for a particular purpose

  for the Feed. See Ind.    Code § 26-1-2-315.

          64.       Viking notified Defendants of the breach 0n or about January 15, 2020.


          65.       All conditions   precedent for this Claim have occurred.

          66.       Viking suffered damages because of Defendants’ breach.


                                                PRAYER FOR RELIEF

          Wherefore, Viking requests this Court enter judgment against Purina and Harvest

  Land and      in Viking’s favor, including:


          (a)   Awarding Viking damages         for Defendants’ negligence             and negligence per       se;



          (b) Awarding Viking        damages    for   its   sheep which grew sick and/or died because 0f

                Defendants’ actions;


          (c)   Awarding Viking reputational damages caused by Defendants’                         actions;


          (d) Awarding Viking consequential             damages caused by Defendants’                actions;


          (e)   Awarding Viking damages because of Defendants’ breach of warranties;



                                                 EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 24 of 25 PageID #: 31




        (f)   Awarding Viking pre-judgment               interest   on the amount owed         to   it   by Defendants;

        (g)   Awarding Viking attorneys’          fees    and   costs;   and

        (h)   Awarding   all   other just and proper         relief.



                                                         URY DEMAND

       Viking    demands       a jury trial for   all   counts so triable.




                                                                  Respectfully submitted:


                                                                  [sz    Brianna   |.   Schroeder
                                                                  Todd I.   Ianzen, Atty. No. 23615-49
                                                                  Brianna I. Schroeder, Atty. No. 28772-64
                                                                  Ianzen Agricultural Law LLC
                                                                  8425 Keystone Crossing Suite 111
                                                                  Indianapolis, Indiana 46240
                                                                  (317) 855-9920
                                                                  janzen@aglaw.us
                                                                  schroeder@aglaw.us




                                                   EXHIBIT 1
Case 1:21-cv-00432-SEB-TAB Document 1-1 Filed 02/24/21 Page 25 of 25 PageID #: 32




                                             Certiﬁcate of Service

         I   certify that   on lune   15, 2020,   I   electronically filed the foregoing   document using

  the Indiana E-Filing System (IEFS).        I   also certify that   on June   15, 2020, the foregoing


  document was served upon the following counsel via the                 IEFS:


         Jim Hehner
         Clendening Johnson           & Bohrer,   P.C.
         225 North Delaware Street
         Indianapolis, IN 46204-2137


         I   also certify that   on lune   15, 2020, the foregoing      document was served upon the

  following counsel for Purina by agreement Via electronic mail:


         Carrie Raver
         Alejandra Reichard
         Barnes & Thornburg LLP
         11 South Meridian Street
         Indianapolis, IN      46204-3535
         Aleiandra.Reichard@btlaw.com
         Carrie.Raver@btlaw.com

                                                                /s/ Brianna    I.   Schroeder
                                                                Janzen Agricultural Law, LLC




                                                      EXHIBIT 1
